Citation Nr: 0948599	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 17, 2004, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1962 and from October 1962 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2005, a statement of the 
case was issued in December 2006, and a substantive appeal 
was received in January 2007.

The Veteran testified at a Board hearing in October 2009.  A 
transcript of this hearing is of record.

The Board observes that the Veteran's appeal in this case 
originally included the issue of entitlement to an increased 
initial disability rating for PTSD.  However, following a 
partial grant of that appeal, the Veteran expressly withdrew 
any appeal for a further increased rating; this was made 
clear in his signed written correspondence of February 2009.

The Board also observes that during the course of this appeal 
the Veteran additionally appealed for service connection for 
plantar warts, bilateral feet.  However, the RO fully granted 
this appeal in an April 2008 rating decision.  Therefore, 
that issue is no longer in appellate status and is not before 
the Board.


FINDINGS OF FACT

1.  In August 1997, the Veteran filed a claim of entitlement 
to service connection for PTSD.

2.  In a February 1998 rating decision, the RO denied 
entitlement to service connection for PTSD; the Veteran was 
notified of his appellate rights, but did not perfect an 
appeal.

3.  On September 17, 2004, the Veteran filed to reopen a 
claim of entitlement to service connection for PTSD.

4.  An August 2005 RO rating decision granted entitlement to 
service connection for PTSD, and assigned an effective date 
of September 17, 2004.


CONCLUSIONS OF LAW

1.  The February 1998 RO rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  There is no legal basis for an effective date prior to 
September 17, 2004, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case featuring the Veteran's claim of entitlement to 
assignment of an earlier effective date for a grant of 
service connection, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of effective 
dates.  Even assuming that all of the Veteran's factual 
assertions in this case can be accepted, his appeal must 
nevertheless be denied as a matter of law.  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132; Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law regarding assignment of an effective 
date for a claim is dispositive in resolving the appeal for 
an earlier effective date, the VCAA is not applicable in this 
case.

Analysis

This appeal features the Veteran's claim that assignment of 
an effective date prior to September 17, 2004, is warranted 
for his grant of service connection for PTSD.  The assigned 
effective date corresponds with the date of the Veteran's 
petition to reopen a previous denial of service connection 
for PTSD.  The Veteran seeks an effective date corresponding 
to his previous filing of a claim of entitlement to service 
connection for PTSD in August 1997.  The Veteran essentially 
contends, including as expressed during his October 2009 
Board hearing, that an earlier effective date should be 
assigned because he had previously raised the claim of 
entitlement to service connection for PTSD, and because he 
asserts that the evidence demonstrates that he had PTSD at 
the time he previously raised the claim.

The Board finds that no earlier effective date is warranted 
under the applicable regulations governing such assignments 
in this case.  The Veteran's prior claim for service 
connection for PTSD was adjudicated by a final and unappealed 
RO rating decision.  As discussed below, the earliest 
effective date that may be assigned in this case is the date 
of the Veteran's petition to reopen the claim subject to the 
prior final denial; that date was September 17, 2004.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

The Veteran correctly contends that he filed a claim for 
entitlement to service connection for PTSD in August 1997.  
In February 1998, the RO issued a rating decision denying the 
claim.  The Veteran received notice of this decision as well 
as complete notice regarding his appellate rights in March 
1998.  The Veteran filed a notice of disagreement with this 
denial in April 1998.  The RO then issued a statement of the 
case in September 1998; included in the mailing was a Form 9 
and proper instructions regarding the necessity of filing a 
Form 9 (or equivalent formal appeal) within 60 days to 
perfect an appeal to the Board.  The Veteran did not file any 
timely substantive appeal.  Therefore, the February 1998 RO 
denial became final.  38 U.S.C.A. § 7105(c).  (The claims 
file reflects that the Veteran requested by telephone that a 
local RO hearing with a local hearing officer be rescheduled 
in October 1998, that he was notified in November 1998 that 
he was rescheduled for a January 1999 hearing, and that he 
did not report for that hearing.  The Board does not view the 
Veteran's telephone request to reschedule a hearing to be a 
valid substantive appeal as defined in 38 C.F.R. § 20.202.  
There is no other suggestion of correspondence from the 
Veteran between this point and September 2004.)

The Board observes that the February 2006 rating decision and 
December 2006 statement of the case issued by the RO 
indicate, in their discussion sections, that: "The denial 
for PTSD was upheld by Board of Veterans Appeals on September 
24, 1998."  Review of the claims file, as well as other VA 
resources, reveals no such Board decision.  However, the 
February 2006 rating decision and December 2006 statement of 
the case list under their "Evidence" headings: "BVA 
decision with notification letter dated September 4, 1998."  
September 4, 1998, is the precise date of the statement of 
the case issued to the Veteran regarding his original claim 
of entitlement to service connection for PTSD.  Thus, it 
appears that the RO confused the September 1998 statement of 
the case with a Board decision; the reference to a 
"September 24" Board decision in the discussion appears to 
be a further typographical error in an attempt to refer to 
the September 4, 1998 item.  The Board finds that the correct 
identification of the prior denial of PTSD in this case is 
the final February 1998 RO rating decision (with a September 
1998 statement of the case); there was no Board decision 
denying entitlement to service connection for PTSD.

Subsequent to the February 1998 RO rating decision becoming 
final, the earliest correspondence received from the Veteran 
was the September 2004 petition to reopen the claim of 
entitlement to service connection for PTSD.  This September 
2004 claim ultimately resulted in the grant of service 
connection for PTSD, and the date of this claim is the 
currently assigned effective date for that grant.  The basis 
of this grant was not the receipt of new service department 
records.  The effective date of a grant of benefits based on 
new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The record in this case simply does not show any earlier 
pending claim for service connection for PTSD prior to 
September 17, 2004.  The only prior claim for service 
connection for PTSD was adjudicated with a final decision 
from the RO in 1998 for which no appeal was perfected.  The 
grant of service connection for PTSD followed from a petition 
to reopen a previously denied claim, and thus the date of 
receipt of the new claim is the earliest date that may be 
assigned as an effective date.  The effective date of the 
grant of service connection for PTSD therefore cannot be 
earlier than September 17, 2004.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

As a result, the claim for entitlement to an earlier 
effective date for the grant of service connection for PTSD 
must be denied as a matter of law.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


